                                  Case 18-23754-MAM                   Doc 1       Filed 11/05/18            Page 1 of 45

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Custom Air Design, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9636 Phillips Lane
                                  Wellington, FL 33414
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-23754-MAM                  Doc 1         Filed 11/05/18              Page 2 of 45
Debtor    Custom Air Design, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:

                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 18-23754-MAM                      Doc 1         Filed 11/05/18             Page 3 of 45
Debtor   Custom Air Design, Inc.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 18-23754-MAM                    Doc 1         Filed 11/05/18             Page 4 of 45
Debtor    Custom Air Design, Inc.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 5, 2018
                                                  MM / DD / YYYY


                             X   /s/ Robert Anderson                                                      Robert Anderson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Prsident




18. Signature of attorney    X   /s/ Susan D Lasky                                                         Date November 5, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Susan D Lasky 451096
                                 Printed name

                                 Sue Lasky, PA
                                 Firm name

                                 320 SE 18 Street
                                 Fort Lauderdale, FL 33316
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     954-400-7474                  Email address      Jessica@SueLasky.com

                                 451096 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                    Case 18-23754-MAM                          Doc 1        Filed 11/05/18           Page 5 of 45




 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 5, 2018                        X /s/ Robert Anderson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Anderson
                                                                       Printed name

                                                                       Prsident
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                         Case 18-23754-MAM                      Doc 1         Filed 11/05/18                Page 6 of 45


 Fill in this information to identify the case:
 Debtor name Custom Air Design, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A Tarler                                                                                                                                                                 $14,318.61
 1403 SW 8 St
 Pompano Beach, FL
 33069
 A&R Supply                                                                             Disputed                                                                          $11,006.06
 2650 NW 89 Ct
 Miami, FL 33172
 Ability Crane                                                                          Disputed                                                                          $18,087.50
 7720 NW 23 St
 Pompano Beach, FL
 33063
 Accountemps                                                                            Disputed                                                                          $18,850.13
 12400 Collections
 Center Dr
 Chicago, IL 60693
 Air System                                                                                                                                                               $20,592.47
 Distributors
 2151 W Hillsboro
 Blvd
 Suite 400
 Deerfield Beach, FL
 33442
 Andrew Merola                                                                                                                                                            $32,000.00
 3301 Spanish Trail
 Apt 103
 Delray Beach, FL
 33483
 Belometals                                                                                                                                                               $33,165.10
 1441 SW 10 Ave
 Suite 208
 Pompano Beach, FL
 33069
 Carrier Enterprises                                                                    Contingent                                                                        $29,622.25
 LLC                                                                                    Unliquidated
 29704 Network Pl                                                                       Disputed
 Chicago, IL
 60673-1297


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 18-23754-MAM                      Doc 1         Filed 11/05/18                Page 7 of 45


 Debtor    Custom Air Design, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Certified Test &                                                                       Disputed                                                                          $12,625.00
 Balance Inc
 1847 Banks Rd
 Pompano Beach, FL
 33063
 Friedrich Air                                                                          Contingent                                                                        $38,910.55
 Conditioning                                                                           Unliquidated
 Company                                                                                Disputed
 10001 Reunion Pl
 Suite 500
 San Antonio, TX
 78216
 Gem Aire                                                                               Disputed                                                                          $27,919.47
 POB 406698
 Atlanta, GA
 30364-6698
 Goodman                                                                                                                                                                  $10,529.16
 Distribution
 Southeast
 POB 660503
 Dallas, TX
 75266-0503
 HVAC Assoc Inc                                                                         Contingent                                                                        $25,734.51
 POB 1355                                                                               Unliquidated
 Pompano Beach, FL                                                                      Disputed
 33061-1355
 Johnstone Supply                                                                       Disputed                                                                          $19,648.38
 5620 NW 12 Ave
 Fort Lauderdale, FL
 33309
 Payroll Experts                                                                                                                                                          $10,951.88
 2901 SW 149 Ave
 Suite 220
 Hollywood, FL
 33027
 Saez Distributors                                                                                                                                                        $12,044.80
 8290 NW 25 St
 Miami, FL 33122
 Task Mgmt Inc                                                                          Contingent                                                                      $132,593.08
 POB 842925                                                                             Unliquidated
 Boston, MA                                                                             Disputed
 02284-2925
 Trane US Inc                                                                                                                                                             $13,570.53
 POB 406469
 Atlanta, GA 30384
 Wex-Fleet Fueling                                                                                                                                                        $17,291.23
 POB 6293
 Carol Stream, IL
 60197-6293




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 18-23754-MAM                      Doc 1         Filed 11/05/18                Page 8 of 45


 Debtor    Custom Air Design, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 YORK                                                                                                                                                                     $33,566.81
 5757 N Green Bay
 Ave
 Milwaukee, WI
 53209




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 18-23754-MAM                                      Doc 1               Filed 11/05/18                        Page 9 of 45
 Fill in this information to identify the case:

 Debtor name            Custom Air Design, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           416,521.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           416,521.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           827,156.19


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           617,895.43


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,445,051.62




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 18-23754-MAM                     Doc 1      Filed 11/05/18          Page 10 of 45
 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Checking Account: Wells Fargo - 2985
           3.1.     Account                                                                                                                            $881.00



                    Checking Account: Wells Fargo - 1098
           3.2.     Account                                                                                                                                  $0.00



                    Checking Account: Wells Fargo - 2977
           3.3.     Account                                                                                                                                  $0.00




           3.4.     Checking Account: Td Bank                                                                                                        $4,836.34



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $5,717.34
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 18-23754-MAM                        Doc 1         Filed 11/05/18            Page 11 of 45

 Debtor         Custom Air Design, Inc.                                                               Case number (If known)
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            300,000.00      -                                    0.00 = ....                $300,000.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $300,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used   Current value of
                                                      physical inventory            debtor's interest          for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Security Deposit:
           Security Deposit Held
           By Landlord 1254 Sw 6
           Llc                                                                                      $0.00                                          $3,070.81




 23.       Total of Part 5.                                                                                                                    $3,070.81
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case 18-23754-MAM                     Doc 1      Filed 11/05/18        Page 12 of 45

 Debtor         Custom Air Design, Inc.                                                       Case number (If known)
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Household: Office Furniture: Desks, Chairs,
           Cubicle Dividers, Etc.                                                           $0.00                                        $8,000.00


           Electronics: Computers, Printers, Monitors,
           Phones                                                                           $0.00                                        $6,000.00


           Collectibles: Equipment And Materials (Cost
           Of Goods Sold)                                                                   $0.00                                      $64,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $78,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 18-23754-MAM                     Doc 1      Filed 11/05/18       Page 13 of 45

 Debtor         Custom Air Design, Inc.                                                      Case number (If known)
                Name

           47.1.     2005 Ford Econoline w/ 210,055 miles
                     Vehicle: Vin #: 1Ftre14W65Ha69099                                  $1,114.00                             $1,114.00


           47.2.     2006 Ford Econoline w/ 245,000 miles
                     Vehicle: Vin #: 1Fdxe45S86Ha40673                                   $990.00                                $990.00


           47.3.     2008 Ford Econoline w/ 199,187 miles
                     Vehicle: Vin #: 1Ftns24W08Da84349                                  $1,934.00                             $1,934.00


           47.4.     2012 Chevrolet Express w/ 107,317
                     miles
                     Vehicle: Vin #: 1Gcsgafxxc1176650                                  $3,671.00                             $3,671.00


           47.5.     2012 Chevrolet Express w/ 92,400 miles
                     Vehicle: Vin #: 1Gcsgafxxd1129278                                  $8,182.00                             $8,182.00


           47.6.     2012 Chevrolet Silverado w/ 86,624
                     miles
                     Vehicle: Vin #: 1Gcncpex3Cz138496                                  $5,759.00                             $5,759.00


           47.7.     2011 Ford Transit w/ 172,364 miles
                     Vehicle: Vin #: Nm0Ls8An6Bt054371 Not
                     Running                                                             $300.00                                $300.00


           47.8.     2008 Chevrolet Express w/ 198,556
                     miles
                     Vehicle: Vin #: 1Gcgg25C481140650                                  $4,933.00                             $4,933.00


           47.9.     2005 Ford Econoline w/ 219,654 miles
                     Vehicle: Vin #: 1Ftre14W15Hb17673                                  $2,850.00                             $2,850.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                              $29,733.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 18-23754-MAM                     Doc 1      Filed 11/05/18        Page 14 of 45

 Debtor         Custom Air Design, Inc.                                                       Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            General Intangibiles: Business Licenses                                         $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                      Case 18-23754-MAM                              Doc 1            Filed 11/05/18                 Page 15 of 45

 Debtor          Custom Air Design, Inc.                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,717.34

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $300,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $3,070.81

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $78,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $29,733.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $416,521.15           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $416,521.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case 18-23754-MAM                        Doc 1          Filed 11/05/18         Page 16 of 45
 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Wells Fargo                                    Describe debtor's property that is subject to a lien                 $677,156.19                  Unknown
       Creditor's Name                                All property on Schedule B
       CMG Support Serv East
       Coast SBA
       MAC D4004-O3A
       POB 2715
       Winston Salem, NC
       27102-2715
       Creditor's mailing address                     Describe the lien
                                                      SBA LOAN
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2836
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Wells Fargo                                    Describe debtor's property that is subject to a lien                 $150,000.00                  Unknown
       Creditor's Name                                All property on Schedule B
       CMG Support Serv East
       Coast SBA
       MAC D4004-O3A
       POB 2715
       Winston Salem, NC
       27102-2715
       Creditor's mailing address                     Describe the lien
                                                      line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 18-23754-MAM                          Doc 1         Filed 11/05/18          Page 17 of 45
 Debtor       Custom Air Design, Inc.                                                                  Case number (if know)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $827,156.19

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 18 of 45
 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,588.32
           1254 SW 6 LLC                                                        Contingent
           1254 SW 6 St
                                                                                Unliquidated
           Pompano Beach, FL 33069
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $14,318.61
           A Tarler                                                             Contingent
           1403 SW 8 St                                                         Unliquidated
           Pompano Beach, FL 33069                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,006.06
           A&R Supply                                                           Contingent
           2650 NW 89 Ct                                                        Unliquidated
           Miami, FL 33172
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $18,087.50
           Ability Crane                                                        Contingent
           7720 NW 23 St                                                        Unliquidated
           Pompano Beach, FL 33063
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         37624                                            Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 19 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,850.13
          Accountemps                                                           Contingent
          12400 Collections Center Dr                                           Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $508.88
          ADT Security                                                          Contingent
          POB 650485                                                            Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $552.36
          Air Sponge Filter Company                                             Contingent
          12075 NW 39 St                                                        Unliquidated
          Pompano Beach, FL 33065                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,592.47
          Air System Distributors                                               Contingent
          2151 W Hillsboro Blvd                                                 Unliquidated
          Suite 400                                                             Disputed
          Deerfield Beach, FL 33442
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,000.00
          Andrew Merola                                                         Contingent
          3301 Spanish Trail                                                    Unliquidated
          Apt 103                                                               Disputed
          Delray Beach, FL 33483
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,540.07
          Arco Supply                                                           Contingent
          715 Barnett Dr                                                        Unliquidated
          Lake Worth, FL 33461
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,893.26
          Badger Corp                                                           Contingent
          631 NE 34 St                                                          Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 20 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,602.38
          Baird Case Funeral Home                                               Contingent
          4343 N Federal Hwy                                                    Unliquidated
          Fort Lauderdale, FL 33308
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Baker Florida Cooling Supply                                          Contingent
          POB 409635
                                                                                Unliquidated
          Atlanta, GA 30384-9635
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,165.10
          Belometals                                                            Contingent
          1441 SW 10 Ave                                                        Unliquidated
          Suite 208                                                             Disputed
          Pompano Beach, FL 33069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,622.25
          Carrier Enterprises LLC                                               Contingent
          29704 Network Pl
                                                                                Unliquidated
          Chicago, IL 60673-1297
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,625.00
          Certified Test & Balance Inc                                          Contingent
          1847 Banks Rd                                                         Unliquidated
          Pompano Beach, FL 33063
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,684.69
          Citibank                                                              Contingent
          Po Box 790420                                                         Unliquidated
          St Louis, MO 63179                                                    Disputed
          Date(s) debt was incurred      Date Opened: 02/1/2017
                                                                             Basis for the claim:    Home Depot Commercial Account Credit Card
          Last Used: 08/7/2018
          Last 4 digits of account number       2202                         Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,641.04
          Economic Electric Motor 0045                                          Contingent
          4075 NW 79 Ave                                                        Unliquidated
          Miami, FL 33166-6519                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 21 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,115.40
          Everglades Electric Supply                                            Contingent
          841 NE 44 St                                                          Unliquidated
          Fort Lauderdale, FL 33334                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.00
          FastEST, Inc                                                          Contingent
          POB 20843                                                             Unliquidated
          Wichita, KS 67208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.67
          FedEx                                                                 Contingent
          POB 660481                                                            Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,017.46
          Ferguson Enterprises Inc                                              Contingent
          10355 S Orange Ave
                                                                                Unliquidated
          Suite B
          Orlando, FL 32824                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,125.32
          Florida Department of Revenu                                          Contingent
          5050 W. Tennessee Street                                              Unliquidated
          Tallahassee, FL 32399
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,910.55
          Friedrich Air Conditioning Company                                    Contingent
          10001 Reunion Pl
                                                                                Unliquidated
          Suite 500
          San Antonio, TX 78216                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,919.47
          Gem Aire                                                              Contingent
          POB 406698                                                            Unliquidated
          Atlanta, GA 30364-6698
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 22 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,529.16
          Goodman Distribution Southeast                                        Contingent
          POB 660503                                                            Unliquidated
          Dallas, TX 75266-0503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Grainger                                                              Contingent
          POB 419267                                                            Unliquidated
          Kansas City, MO 64141-6267                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,700.00
          Gregor Hartenhoff Inc                                                 Contingent
          607 E Atlantic Blvd
                                                                                Unliquidated
          Pompano Beach, FL 33060
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,376.60
          Guard Insurance Group                                                 Contingent
          1253 Haddonfield Berlin Rd                                            Unliquidated
          Voorhees, NJ 08043-4847                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.00
          Guidant Financial Group                                               Contingent
          1100 112 Ave NE                                                       Unliquidated
          Suite 100                                                             Disputed
          Kent, WA 98064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108.00
          HMG LLC                                                               Contingent
          9789 Mantova Dr                                                       Unliquidated
          Lake Worth, FL 33467                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,657.78
          Home Depot Credit Svcs                                                Contingent
          POB 8047                                                              Unliquidated
          Phoenix, AZ 85062-8047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 23 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,734.51
          HVAC Assoc Inc                                                        Contingent
          POB 1355
                                                                                Unliquidated
          Pompano Beach, FL 33061-1355
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,900.23
          ICW Group                                                             Contingent
          605 Cresent Executive Ct                                              Unliquidated
          #200                                                                  Disputed
          Lake Mary, FL 32746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.00
          John Beurosse PE                                                      Contingent
          750 E Sample Rd
                                                                                Unliquidated
          Bldg 3, Ste 220
          Pompano Beach, FL 33064                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,648.38
          Johnstone Supply                                                      Contingent
          5620 NW 12 Ave                                                        Unliquidated
          Fort Lauderdale, FL 33309
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,837.64
          Mad Hatter Mufflers & Tires                                           Contingent
          919 S Dixie Hwy E                                                     Unliquidated
          Pompano Beach, FL 33060                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $713.49
          Ottographics                                                          Contingent
          490 W Prospect Rd                                                     Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,951.88
          Payroll Experts                                                       Contingent
          2901 SW 149 Ave                                                       Unliquidated
          Suite 220                                                             Disputed
          Hollywood, FL 33027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 24 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $740.00
          Reifkind Thompson & Rudzinski LLP                                     Contingent
          3333 W Commercial Blvd                                                Unliquidated
          #200B                                                                 Disputed
          Fort Lauderdale, FL 33309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,044.80
          Saez Distributors                                                     Contingent
          8290 NW 25 St                                                         Unliquidated
          Miami, FL 33122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.44
          Spireon Inc                                                           Contingent
          16802 Aston                                                           Unliquidated
          Irvine, CA 92606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $532.65
          Sports Plus                                                           Contingent
          230 S Cypress                                                         Unliquidated
          Suite J                                                               Disputed
          Pompano Beach, FL 33069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,789.92
          Sutton Leasing Inc                                                    Contingent
          3555 E 14 Mile Rd                                                     Unliquidated
          Sterling Heights, MI 48310                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $132,593.08
          Task Mgmt Inc                                                         Contingent
          POB 842925
                                                                                Unliquidated
          Boston, MA 02284-2925
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,848.48
          Telename Communications Inc                                           Contingent
          11161 E State Rd 70                                                   Unliquidated
          Ste 110                                                               Disputed
          Bradenton, FL 34202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                 Page 25 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Town of Davie                                                         Contingent
          6901 Orange Dr.
                                                                                Unliquidated
          Fort Lauderdale, FL 33314
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,570.53
          Trane US Inc                                                          Contingent
          POB 406469                                                            Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Trinity Insulation                                                    Contingent
          160 NW 16 St
                                                                                Unliquidated
          Boca Raton, FL 33432
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,856.90
          Tropic Supply Inc 0125                                                Contingent
          1001 Sawgrass Corporate Pkwy                                          Unliquidated
          Fort Lauderdale, FL 33323                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,020.62
          United Refrigeration Inc                                              Contingent
          POB 677036                                                            Unliquidated
          Dallas, TX 75267-7036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,092.88
          USA Equipment Solutions                                               Contingent
          831 Par Circle                                                        Unliquidated
          Delray Beach, FL 33445
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          Wells Fargo                                                           Contingent
          POB 98751
                                                                                Unliquidated
          Las Vegas, NV 89193
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18                   Page 26 of 45
 Debtor       Custom Air Design, Inc.                                                                 Case number (if known)
              Name

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $17,291.23
           Wex-Fleet Fueling                                                    Contingent
           POB 6293                                                             Unliquidated
           Carol Stream, IL 60197-6293                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,918.43
           Williams Scotsman Inc                                                Contingent
           901 S Bond St                                                        Unliquidated
           Ste 600                                                              Disputed
           Baltimore, MD 21231
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $33,566.81
           YORK                                                                 Contingent
           5757 N Green Bay Ave                                                 Unliquidated
           Milwaukee, WI 53209                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Jomax Recovery
           9242 W Union Hills Rd                                                                      Line     3.34
           #102
                                                                                                             Not listed. Explain
           ID 83582

 4.2       Sax, Willinger & Gold
           5801 NW 151 Street                                                                         Line     3.1
           Suite 307
                                                                                                             Not listed. Explain
           Hialeah, FL 33014

 4.3       Worman & Sheffler PA
           2707 W Fairbanks Ave                                                                       Line     3.15
           Ste 200
                                                                                                             Not listed. Explain
           Winter Park, FL 32789


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     617,895.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        617,895.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                   Case 18-23754-MAM                   Doc 1       Filed 11/05/18         Page 27 of 45
 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   $3,294.16 A Month (1)
             lease is for and the nature of               Three-Year Lease And
             the debtor's interest                        (2) One-Year Leases To
                                                          Meet Bank's
                                                          Requirement Of
                                                          Five-Year Lease
                  State the term remaining
                                                                                     1254 Sw 6 Llc
             List the contract number of any                                         1254 Sw 6Th Street
                   government contract                                               Pompano Beach, FL 33069


 2.2.        State what the contract or                   2016 Nissan NV2500 V6
             lease is for and the nature of               SV
             the debtor's interest

                  State the term remaining                33 mos
                                                                                     Sutton Leasing Inc
             List the contract number of any                                         3555 E 14 Mile Rd
                   government contract                                               Sterling Heights, MI 48310


 2.3.        State what the contract or                   2017 Ram ProMaster
             lease is for and the nature of               1500 136WB Vin #
             the debtor's interest                        513493

                  State the term remaining
                                                                                     Sutton Leasing Inc
             List the contract number of any                                         3555 E 14 Mile Rd
                   government contract                                               Sterling Heights, MI 48310


 2.4.        State what the contract or                   2017 Ram ProMaster
             lease is for and the nature of               1500 136WB Vin #
             the debtor's interest                        512048

                  State the term remaining
                                                                                     Sutton Leasing Inc
             List the contract number of any                                         3555 E 14 Mile Rd
                   government contract                                               Sterling Heights, MI 48310



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 18-23754-MAM                             Doc 1    Filed 11/05/18         Page 28 of 45
 Debtor 1 Custom Air Design, Inc.                                                                    Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 18-23754-MAM                 Doc 1    Filed 11/05/18            Page 29 of 45
 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Robert Anderson                                                                     Ferguson Enterprises               D
                                                                                                 Inc                                E/F       3.22
                                                                                                                                    G




    2.2      Robert Anderson                                                                     Sutton Leasing Inc                 D
                                                                                                                                    E/F
                                                                                                                                    G   2.2




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18             Page 30 of 45



 Fill in this information to identify the case:

 Debtor name         Custom Air Design, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $1,978,434.87
       From 10/01/2017 to 9/30/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,225,972.00
       From 10/01/2016 to 9/30/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 18-23754-MAM                        Doc 1        Filed 11/05/18             Page 31 of 45
 Debtor       Custom Air Design, Inc.                                                                   Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    1254 SW 6 LLC                                    Removal of                 Broward County Court                          Pending
               vs                                               Tenant                                                                   On appeal
               CAD Inc
                                                                                                                                         Concluded
               dba Custom Air Design
               COCE 18-024104

       7.2.    Ferguson Enterprises, Inc                        Breach of                  Circuit Court Broward                         Pending
               vs                                               Contract                   County                                        On appeal
               Custom Air Designs
                                                                                                                                         Concluded
               2018-025768 CA 01

       7.3.    Gregor Hartenhoff Inc                            Breach of                  Broward County Court                          Pending
               vs                                               Contract                                                                 On appeal
               Custom Air Design Inc
                                                                                                                                         Concluded
               CONO 18011655

       7.4.    Carrier Enterprises LLC                          Breach of                  Orange County Circuit                         Pending
               vs                                               Contract                   Court                                         On appeal
               Custom Air Design
                                                                                                                                         Concluded
               2018-CA-9616




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 18-23754-MAM                         Doc 1         Filed 11/05/18              Page 32 of 45
 Debtor        Custom Air Design, Inc.                                                                     Case number (if known)



                Case title                                      Nature of case               Court or agency's name and                Status of case
                Case number                                                                  address
       7.5.     Task Management, Inc.                           Breach of                    Broward Circuit Court                        Pending
                aka Task Management                             Contract                                                                  On appeal
                Staffing Inc
                                                                                                                                          Concluded
                vs
                Custom Air Design Inc
                2018-020268

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                  Dates given                              Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Sue Lasky, PA
                 320 SE 18 Street                                    Attorney Fees & Filing Fee
                 Fort Lauderdale, FL 33316                           $9783 + $1717                                             10/2018                      $11,500.00

                 Email or website address
                 Jessica@SueLasky.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 18-23754-MAM                         Doc 1       Filed 11/05/18             Page 33 of 45
 Debtor      Custom Air Design, Inc.                                                                     Case number (if known)



    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18             Page 34 of 45
 Debtor      Custom Air Design, Inc.                                                                    Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18             Page 35 of 45
 Debtor      Custom Air Design, Inc.                                                                    Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Tom Sawyer



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1         Filed 11/05/18             Page 36 of 45
 Debtor      Custom Air Design, Inc.                                                                    Case number (if known)



    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 5, 2018

 /s/ Robert Anderson                                                    Robert Anderson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Prsident

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 18-23754-MAM                       Doc 1       Filed 11/05/18              Page 37 of 45

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Custom Air Design, Inc.                                                                                   Case No.
                                                                                     Debtor(s)                        Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Robert Anderson                                                     President         100%



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Prsident of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 5, 2018                                                           Signature /s/ Robert Anderson
                                                                                            Robert Anderson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case 18-23754-MAM                     Doc 1        Filed 11/05/18   Page 38 of 45




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Custom Air Design, Inc.                                                                     Case No.
                                                                                  Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Prsident of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 5, 2018                                          /s/ Robert Anderson
                                                                       Robert Anderson/Prsident
                                                                       Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 39 of 45


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            1254 SW 6 LLC
            1254 SW 6 St
            Pompano Beach, FL 33069


            1254 Sw 6 Llc
            1254 Sw 6Th Street
            Pompano Beach, FL 33069


            A Tarler
            1403 SW 8 St
            Pompano Beach, FL 33069


            A&R Supply
            2650 NW 89 Ct
            Miami, FL 33172


            Ability Crane
            7720 NW 23 St
            Pompano Beach, FL 33063


            Accountemps
            12400 Collections Center Dr
            Chicago, IL 60693


            ADT Security
            POB 650485
            Dallas, TX 75265


            Air Sponge Filter Company
            12075 NW 39 St
            Pompano Beach, FL 33065


            Air System Distributors
            2151 W Hillsboro Blvd
            Suite 400
            Deerfield Beach, FL 33442


            Andrew Merola
            3301 Spanish Trail
            Apt 103
            Delray Beach, FL 33483


            Arco Supply
            715 Barnett Dr
            Lake Worth, FL 33461
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 40 of 45



        Badger Corp
        631 NE 34 St
        Pompano Beach, FL 33064


        Baird Case Funeral Home
        4343 N Federal Hwy
        Fort Lauderdale, FL 33308


        Baker Florida Cooling Supply
        POB 409635
        Atlanta, GA 30384-9635


        Belometals
        1441 SW 10 Ave
        Suite 208
        Pompano Beach, FL 33069


        Carrier Enterprises LLC
        29704 Network Pl
        Chicago, IL 60673-1297


        Certified Test & Balance Inc
        1847 Banks Rd
        Pompano Beach, FL 33063


        Citibank
        Po Box 790420
        St Louis, MO 63179


        Economic Electric Motor 0045
        4075 NW 79 Ave
        Miami, FL 33166-6519


        Everglades Electric Supply
        841 NE 44 St
        Fort Lauderdale, FL 33334


        FastEST, Inc
        POB 20843
        Wichita, KS 67208


        FedEx
        POB 660481
        Dallas, TX 75266
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 41 of 45



        Ferguson Enterprises Inc
        10355 S Orange Ave
        Suite B
        Orlando, FL 32824


        Florida Department of Revenu
        5050 W. Tennessee Street
        Tallahassee, FL 32399


        Friedrich Air Conditioning Company
        10001 Reunion Pl
        Suite 500
        San Antonio, TX 78216


        Gem Aire
        POB 406698
        Atlanta, GA 30364-6698


        Goodman Distribution Southeast
        POB 660503
        Dallas, TX 75266-0503


        Grainger
        POB 419267
        Kansas City, MO 64141-6267


        Gregor Hartenhoff Inc
        607 E Atlantic Blvd
        Pompano Beach, FL 33060


        Guard Insurance Group
        1253 Haddonfield Berlin Rd
        Voorhees, NJ 08043-4847


        Guidant Financial Group
        1100 112 Ave NE
        Suite 100
        Kent, WA 98064


        HMG LLC
        9789 Mantova Dr
        Lake Worth, FL 33467
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 42 of 45



        Home Depot Credit Svcs
        POB 8047
        Phoenix, AZ 85062-8047


        HVAC Assoc Inc
        POB 1355
        Pompano Beach, FL 33061-1355


        ICW Group
        605 Cresent Executive Ct
        #200
        Lake Mary, FL 32746


        IRS
        POB 21126
        Philadelphia, PA 19114


        IRS
        POB 7346
        Philadelphia, PA 19101


        John Beurosse PE
        750 E Sample Rd
        Bldg 3, Ste 220
        Pompano Beach, FL 33064


        Johnstone Supply
        5620 NW 12 Ave
        Fort Lauderdale, FL 33309


        Jomax Recovery
        9242 W Union Hills Rd
        #102
        ID 83582


        Mad Hatter Mufflers & Tires
        919 S Dixie Hwy E
        Pompano Beach, FL 33060


        Ottographics
        490 W Prospect Rd
        Fort Lauderdale, FL 33309
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 43 of 45



        Payroll Experts
        2901 SW 149 Ave
        Suite 220
        Hollywood, FL 33027


        Reifkind Thompson & Rudzinski LLP
        3333 W Commercial Blvd
        #200B
        Fort Lauderdale, FL 33309


        Robert Anderson



        Saez Distributors
        8290 NW 25 St
        Miami, FL 33122


        Sax, Willinger & Gold
        5801 NW 151 Street
        Suite 307
        Hialeah, FL 33014


        Securities and Exchange Commission
        Miami Regional Office
        Eric I. Bustillo, Regional Director
        801 Brickell Ave., Suite 1800
        Miami, FL 33131


        Spireon Inc
        16802 Aston
        Irvine, CA 92606


        Sports Plus
        230 S Cypress
        Suite J
        Pompano Beach, FL 33069


        Sutton Leasing Inc
        3555 E 14 Mile Rd
        Sterling Heights, MI 48310


        Task Mgmt Inc
        POB 842925
        Boston, MA 02284-2925
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 44 of 45



        Telename Communications Inc
        11161 E State Rd 70
        Ste 110
        Bradenton, FL 34202


        The Hon Alberto Gonzalez
        Atty General of US
        950 Pennsylvania Ave NW
        Room 4400
        Washington, DC 20530-0001


        The Hon Marcos Jimenez
        US Atty
        Southern Dist of Florida
        99 NE 4 St
        Miami, FL 33132


        Town of Davie
        6901 Orange Dr.
        Fort Lauderdale, FL 33314


        Trane US Inc
        POB 406469
        Atlanta, GA 30384


        Trinity Insulation
        160 NW 16 St
        Boca Raton, FL 33432


        Tropic Supply Inc 0125
        1001 Sawgrass Corporate Pkwy
        Fort Lauderdale, FL 33323


        United Refrigeration Inc
        POB 677036
        Dallas, TX 75267-7036


        USA Equipment Solutions
        831 Par Circle
        Delray Beach, FL 33445


        Wells Fargo
        CMG Support Serv East Coast SBA
        MAC D4004-O3A
        POB 2715
        Winston Salem, NC 27102-2715
Case 18-23754-MAM   Doc 1   Filed 11/05/18   Page 45 of 45



        Wells Fargo
        POB 98751
        Las Vegas, NV 89193


        Wex-Fleet Fueling
        POB 6293
        Carol Stream, IL 60197-6293


        Williams Scotsman Inc
        901 S Bond St
        Ste 600
        Baltimore, MD 21231


        Worman & Sheffler PA
        2707 W Fairbanks Ave
        Ste 200
        Winter Park, FL 32789


        YORK
        5757 N Green Bay Ave
        Milwaukee, WI 53209
